TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00168-CR


                             Quincy Donnell Johnson, Appellant

                                               v.

                                 The State of Texas, Appellee




                   FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              NO. 79144, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Quincy Donnell Johnson appeals his conviction for the offense of

burglary of a habitation with intent to commit sexual assault. See Tex. Penal Code § 30.02(d).

Johnson’s court-appointed counsel has filed a motion to withdraw and a brief pursuant to Anders

v. California, 386 U.S. 738, 744 (1967).     We will affirm the district court’s judgment of

conviction.

               Johnson pleaded guilty to the offense and pleaded true to two enhancement

paragraphs alleging prior convictions for assault-family violence. At the punishment hearing,

Doris Rodriguez, a 63-year-old widow, testified that at approximately 3:00 a.m. on June 9, 2018,

she was asleep in her bed when she heard a “loud bang” coming from outside her house.

Rodriguez decided to check on the noise. When she did so, she saw that her front door was open

and a man who she did not know, later identified as Johnson, was standing in her kitchen holding
a sledgehammer. Rodriguez “kind of walked up to him asked what the heck was he doing here?

What did he want?” Johnson said nothing, handed Rodriguez the sledgehammer, and grabbed

her hand. Then, Rodriguez recounted, Johnson “was starting to push [her] back, backwards

towards [her] living room and towards [her] bedroom” in a “kind of forceful manner.” She

added, “It wasn’t like he was trying to hurt me but yet he had my hand. He wouldn’t let me go.”

               After Johnson had pulled Rodriguez into the bedroom, he pushed her down onto

the bed, turned her on her back, and sat on her legs, which prevented Rodriguez from moving.

Johnson then told Rodriguez that she was “going to get something that [she] would enjoy.”

Rodriguez, believing that she was about to be raped and killed, decided to start asking Johnson if

he knew Jesus. The third time she asked, Johnson responded, “You got me there,” and told her

that he did not know Jesus. Rodriguez then asked Johnson if they could go outside and he

agreed. Once they were outside, Johnson sat down on Rodriguez’s front porch and Rodriguez

walked to her neighbor’s house, where she called the police.

               Officer Carmen Davila of the Temple Police Department responded to the call.

Davila testified that when she arrived, after speaking with Rodriguez outside, she walked inside

the residence and noticed that the front entrance “looked like somebody had forced open the

door” with some sort of “tool.” She then walked into the bedroom and found Johnson sitting on

the bed with the sledgehammer next to him. Davila recounted that Johnson was “[v]ery quiet,”

“[d]idn’t speak much,” and had “glossy eyes,” which led her to believe that he might have been

under the influence of narcotics. Davila arrested Johnson, and when other officers searched him

incident to arrest, they found methamphetamine on his person.




                                                2
               At the conclusion of the hearing, the district court found Johnson guilty, found the

enhancement paragraphs to be true, and sentenced him to 50 years’ imprisonment. This appeal

followed.

               Johnson’s court-appointed counsel on appeal has filed a motion to withdraw

supported by an Anders brief concluding that the appeal is frivolous and without merit. See 386
U.S. at 744. The brief meets the requirements of Anders by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced. See id. at 744-

45; see also Penson v. Ohio, 488 U.S. 75, 81–82 (1988); Garner v. State, 300 S.W.3d 763, 766

(Tex. Crim. App. 2009). Counsel has certified to this Court that he has provided Johnson with a

copy of the motion and brief, advised him of his right to examine the appellate record and file a

pro se response, and supplied him with a form motion for pro se access to the appellate record.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Johnson has not filed a

motion for access to the record, pro se brief, or other written response.

               We have reviewed the record and counsel’s brief. We agree with counsel that the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal. We grant counsel’s motion to withdraw and affirm the judgment of conviction.



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: August 27, 2020

Do Not Publish


                                                 3